                                          Case 2:19-cv-00329-GMN-EJY Document 119 Filed 01/25/21 Page 1 of 2


                                      1    Brian L. Bradford, NV Bar No. 9518
                                           FISHER & PHILLIPS LLP
                                      2    300 S. Fourth Street, Suite 1500
                                           Las Vegas, Nevada 89101
                                      3
                                           Telephone: (702) 252-3131
                                      4    Fax: (702) 252-7411
                                           bbradford@fisherphillips.com
                                      5
                                           Pavneet Singh Uppal, AZ SBN 016805 (Admitted Pro Hac Vice)
                                      6    Kris Leonhardt, AZ SBN 026401 (Admitted Pro Hac Vice)
                                      7    FISHER & PHILLIPS LLP
                                           3200 N. Central Avenue, Suite 1550
                                      8    Phoenix, Arizona 85012-2487
                                           Telephone: (602) 281-3400
                                      9    Fax: (602) 281-3401
                                           puppal@fisherphillips.com
                                     10    kleonhardt@fisherphillips.com
                                     11
                                           Attorneys for Defendants
                                     12
3200 N. Central Avenue, Suite 1550
   Phoenix, Arizona 85012-2487




                                     13
     FISHER & PHILLIPS LLP




                                                                      UNITED STATES DISTRICT COURT
          (602) 281-3400




                                     14                                        DISTRICT OF NEVADA
                                     15    NAVAJO HEALTH FOUNDATION – SAGE                     Case No. 2:19-cv-00329-GMN-EJY
                                           MEMORIAL HOSPITAL, INC. (doing
                                     16    business as “Sage Memorial Hospital”); an
                                     17    Arizona non-profit corporation,
                                                                                              JOINT STIPULATION TO EXTEND
                                     18                           Plaintiff,                  TIME FOR OBJECTIONS TO REPORT
                                                                                              AND RECOMMENDATION [ECF No.
                                     19             v.                                        117]

                                     20    RAZAGHI DEVELOPMENT COMPANY,
                                           LLC; a Nevada limited liability company
                                     21    (doing business as “Razaghi Healthcare”), et        (First Request)
                                           al.,
                                     22
                                                                  Defendants.
                                     23
                                     24            IT IS HEREBY STIPULATED AND AGREED that Defendants shall have a two-week
                                     25    extension of time, up to and including February 12, 2021, to submit their objection, if any,
                                     26    pursuant to Local Rule IB 3-2 and FRCP 72(b)(2) to the Magistrate’s Order and Report and
                                     27    Recommendations at ECF No. 117. The parties have so stipulated due to defense counsel’s current
                                     28    case load, which includes multiple prescheduled depositions and other dispositive motion briefing


                                           FP 39657321.1
                                          Case 2:19-cv-00329-GMN-EJY Document 119 Filed 01/25/21 Page 2 of 2



                                      1    due within the original fourteen-day objection period. The additional time requested herein will
                                      2    permit counsel for Defendants to meet other pre-set case commitments and sufficient time address
                                      3    any objections to the Magistrate’s Order and Report and Recommendations. This request is made
                                      4    in good faith and not for the purpose of delay. Neither party will be prejudiced by the requested
                                      5    extension, and the parties acknowledge that if approved by the Court, this extension will not
                                      6    constitute a waiver of any right to object under Local Rule IB 3-2 or FRCP 72(b)(2). This is the
                                      7    first request to extend this deadline.
                                      8
                                                  RESPECTFULLY SUBMITTED this 22 day of January 2021.
                                      9
                                     10
                                           FISHER & PHILLIPS LLP                                 PAUL PADDA LAW, PLLC
                                     11
                                           By /s/ Kris Leonhardt                                 By /s/ Paul Padda (with permission)
3200 N. Central Avenue, Suite 1550




                                     12    Pavneet Singh Uppal(Admitted Pro Hac Vice)            Paul S. Padda, Esq.
   Phoenix, Arizona 85012-2487
     FISHER & PHILLIPS LLP




                                           Kris Leonhardt (Admitted Pro Hac Vice)                4560 South Decatur Blvd., Suite 300
                                     13    3200 N. Central Avenue, Suite 1550                    Las Vegas, Nevada 89103
          (602) 281-3400




                                     14    Phoenix, Arizona 85012-2487                           Attorney for Plaintiff
                                           Attorneys for Defendants
                                     15
                                     16
                                     17                                             IT IS SO ORDERED:
                                     18
                                     19
                                                                                    ______________________________________
                                     20                                             UNITED STATES MAGISTRATE JUDGE
                                     21                                             Dated: January 25, 2021
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                                             2
